EXHIBIT 10.1
 
The Shuffle Master, Inc.


2004 Equity Incentive Plan
(as Amended and Restated on January 28, 2009)
 


 

--------------------------------------------------------------------------------

 


Table of Contents



   
Page
ARTICLE 1.
  ESTABLISHMENT, PURPOSE, AND
DURATION                                                                                                  
A-1
     
1.1)
  Establishment of the
Plan                                                                                                  
A-1
1.2)
  Purpose of the
Plan                                                                                                  
A-1
1.3)
  Duration of the
Plan                                                                                                  
A-1
     
ARTICLE 2.
  DEFINITIONS AND
CONSTRUCTION                                                                                                  
A-1
     
2.1)
 
Definitions                                                                                                  
A-1
2.2)
  Gender and
Number                                                                                                  
A-4
2.3)
 
Severability                                                                                                  
A-4
     
ARTICLE 3.
 
ADMINISTRATION                                                                                                  
A-4
     
3.1)
  The
Committee                                                                                                  
A-4
3.2)
  Authority of the
Committee                                                                                                  
A-5
3.3)
  Selection of
Participants                                                                                                  
A-5
3.4)
  Decisions
Binding                                                                                                  
A-5
3.5)
  Procedures of the
Committee                                                                                                  
A-5
3.6)
  Award
Agreements                                                                                                  
A-5
3.7)
  Conditions on
Awards                                                                                                  
A-5
3.8)
  Saturdays, Sundays and
Holidays                                                                                                  
A-5
     
ARTICLE 4.
  STOCK SUBJECT TO THE
PLAN                                                                                                  
A-6
     
4.1)
  Number of
Shares                                                                                                  
A-6
4.2)
  Lapsed
Awards                                                                                                  
A-6
4.3)
  Adjustments in Authorized
Shares                                                                                                  
A-6
     
ARTICLE 5.
  ELIGIBILITY AND
PARTICIPATION                                                                                                  
A-6
     
5.1)
 
Eligibility                                                                                                  
A-6
5.2)
  Actual
Participation                                                                                                  
A-7
     
ARTICLE 6.
  STOCK
OPTIONS                                                                                                  
A-7
     
6.1)
  Grant of
Options                                                                                                  
A-7
6.2)
  Option
Agreement                                                                                                  
A-7
6.3)
  Option Exercise
Price                                                                                                  
A-7
6.4)
  Duration of
Options                                                                                                  
A-8
6.5)
  Exercise of
Options                                                                                                  
A-8
6.6)
  Manner of Exercise of
Options                                                                                                  
A-8
6.7)
  Restrictions on Stock
Transferability                                                                                                  
A-9
6.8)
  Termination Due to Death or
Disability                                                                                                  
A-9
6.9)
  Termination for Other
Reasons                                                                                                  
A-9
6.10)
  Nontransferability/Permitted Transfers of
Options                                                                                                  
A-10
     



 
A-i 

--------------------------------------------------------------------------------

 

ARTICLE 7.
  STOCK APPRECIATION
RIGHTS                                                                                                  
A-11
     
7.1)
  Grant of Stock Appreciation
Rights                                                                                                  
A-11
7.2)
  Stock Appreciation Rights
Agreement                                                                                                  
A-11
7.3)
  Exercise of Stock Appreciation
Rights                                                                                                  
A-11
7.4)
  Payment of Stock Appreciation Right
Amount                                                                                                  
A-12
7.5)
  Form and Timing of
Payment                                                                                                  
A-12
7.6)
  Term of Stock Appreciation
Rights                                                                                                  
A-12
7.7)
  Termination Due to Death or
Disability                                                                                                  
A-12
7.8)
  Termination for Other
Reasons                                                                                                  
A-12
7.9)
  Nontransferability of Stock Appreciation
Rights                                                                                                  
A-12
       
ARTICLE 8.
  RESTRICTED
STOCK                                                                                                  
A-12
     
8.1)
  Grant of Restricted
Stock                                                                                                  
A-12
8.2)
  Restricted Stock
Agreement                                                                                                  
A-13
8.3)
 
Transferability                                                                                                  
A-13
8.4)
  Other
Restrictions                                                                                                  
A-13
8.5)
  Certificate
Legend                                                                                                  
A-13
8.6)
  Removal of
Restrictions                                                                                                  
A-13
8.7)
  Voting Rights; Shareholder Rights
Plan                                                                                                  
A-13
8.8)
  Dividends and Other
Distributions                                                                                                  
A-13
8.9)
  Termination Due to Death or
Disability                                                                                                  
A-13
8.10)
  Termination for Other
Reasons                                                                                                  
A-14
8.11)
  Election Under Code Section
83(b)                                                                                                  
A-14
        
ARTICLE 8A.
  RESTRICTED STOCK
UNITS                                                                                                  
A-14
     
8A.1)
  Award of Restricted Stock
Units                                                                                                  
A-14
8A.2)
  Restricted Stock Unit
Agreement                                                                                                  
A-14
8A.3)
  Terms of Restricted Stock Unit
Awards                                                                                                  
A-14
8A.4)
  Nontransferability of Restricted Stock
Units                                                                                                  
A-14
8A.5)
  Dividends and Other
Distributions                                                                                                  
A-14
     
ARTICLE 9.
  CHANGE IN
CONTROL                                                                                                  
A-15
     
9.1)
  Acceleration of Vesting; Termination of Period of Restriction
A-15
9.2)
  No Limitation on Exercise
Period                                                                                                  
A-15
9.3)
  No Extension of Exercise
Period                                                                                                  
A-15
9.4)
  Limitation on
Payments                                                                                                  
A-15
     
ARTICLE 10.
  BENEFICIARY
DESIGNATION                                                                                                  
A-15
     
ARTICLE 11.
  RIGHTS OF
PARTICIPANTS                                                                                                  
A-16
     
11.1)
 
Participation                                                                                                  
A-16
11.2)
  No Implied
Rights                                                                                                  
A-16
11.3)
  No Right to Company
Assets                                                                                                  
A-16
     
ARTICLE 12.
  AMENDMENT, MODIFICATION, AND TERMINATION
A-16
     
12.1)
  Amendment, Modification, and
Termination                                                                                                  
A-16
12.2)
  Awards Previously
Granted                                                                                                  
A-17
     




 
A-ii 

--------------------------------------------------------------------------------

 



ARTICLE 13.
  GOVERNMENT REGULATION AND REGISTRATION OF SHARES
A-17
     
13.1)
 
General                                                                                                  
A-17
13.2)
  Compliance as an SEC
Registrant                                                                                                  
A-17
     
ARTICLE 14.
 
SUCCESSORS                                                                                                  
A-17
     
ARTICLE 15.
 
MISCELLANEOUS                                                                                                  
A-17
     
15.1)
  Rights as
Shareholder                                                                                                  
A-17
15.2)
  No Obligation to Exercise Option or SAR; Maintenance of Relationship
A-17
15.3)
  Withholding
Taxes                                                                                                  
A-18
15.4)
  Purchase for Investment; Rights of Holder on Subsequent Registration
A-18
15.5)
  Modification of Outstanding
Awards                                                                                                  
A-18
15.6)
 
Liquidation                                                                                                  
A-18
15.7)
  Restrictions on Issuance of
Shares                                                                                                  
A-18
15.8)
  Certain Limitations on Awards to Ensure Compliance with Code Section 409A
A-19
     
ARTICLE 16.
  REQUIREMENTS OF
LAW                                                                                                  
A-19
     
16.1)
  Requirements of
Law                                                                                                  
A-19
16.2)
  Governing
Law                                                                                                  
A-19


 
A-iii 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 1.
 
ESTABLISHMENT, PURPOSE, AND DURATION
 

1.1) Establishment of the Plan.  This plan, known as "The Shuffle Master, Inc.
2004 Equity Incentive Plan" (as Amended and Restated on January 28, 2009) was
established effective as of February 17, 2004, subject to approval by the
shareholders of Shuffle Master, Inc. for the grant of Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock Units
and Restricted Stock to selected officers, employees and Contractors of the
Company, and was subsequently amended by a First Amendment on January 18, 2007,
and was amended and restated on December 31, 2008, to solely incorporate various
provisions to comply with Section 409A of the Code, and again amended and
restated on January 28, 2009, subject to approval by the shareholders of Shuffle
Master, Inc., to increase the number of Shares available for issuance under the
Plan and to make other related technical changes.
 
1.2) Purpose of the Plan.  The purpose of the Plan is to promote the success of
the Company and its Subsidiaries by providing incentives to the Company’s
officers, employees and Contractors by linking their personal interests to the
long-term financial success of the Company and its Subsidiaries, and to growth
in shareholder value.
 
1.3) Duration of the Plan.  The Plan will commence on the effective date set
forth in Section 1.1, and shall remain in effect, subject to the right of the
Board of Directors to terminate the Plan at any time, until all Shares subject
to it have been purchased or acquired according to the provisions herein.  No
Awards may be granted under the Plan after the tenth anniversary of the
effective date of the Plan.
 
 
ARTICLE 2.
 
DEFINITIONS AND CONSTRUCTION
 
 
2.1) Definitions.  Whenever used in the Plan, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:
 
(a) "Award" means, individually or collectively, a grant under this Plan of
Options, Stock Appreciation Rights, Restricted Stock Units or Restricted Stock.
 
(b) “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.
 
(c) “Board” or “Board of Directors” means the Board of Directors of the Company.
 
(d) “Cause” shall include but not be limited to:  (i) willful breach of any
agreement entered into with the Company; (ii) misappropriation of the Company’s
property, fraud, embezzlement, breach of fiduciary duty, other acts of
dishonesty against the Company; or (iii) conviction of any felony or crime
involving moral turpitude.
 

 
 
A-1

--------------------------------------------------------------------------------

 

(e) “Change in Control” shall mean:
 
(1)  
That the Company has issued or the Company’s officers and directors have
transferred (and/or assigned their voting rights related to) shares of Stock (or
other securities convertible into or exchangeable for Stock) representing at
least twenty percent (20%) of the outstanding Stock of the Company (including a
series of similar transactions effected within six (6) months which, in the
aggregate, result in the issuance and/or transfer of (and/or assignment of
voting rights related to) at least twenty percent (20%) of the Company’s
outstanding Stock) (the percentages set forth in this subsection to be computed
after completion of the subject transactions and as though Shares “beneficially
owned,” as defined in Rule 13d-3 under the Exchange Act, were, in fact, owned);

 
(2)  
That the individuals who constitute the Board of Directors on the effective date
of the Plan cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the effective date of
the Plan whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
comprising the Board on the effective date of the Plan will, for purpose of this
subsection, be considered as though such persons were a member of the Board of
Directors on the effective date of the Plan; or

 
(3)  
A change in control of the Company of a nature that would be required to be
reported pursuant to Section 13 or 15(d) of the Exchange Act, whether or not the
Company is then subject to such reporting requirements, including, without
limitation, such time as any Person becomes, after the effective date of the
Plan, the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of forty percent (40%) or more of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors;

 
 
provided, however, to the extent required for purposes of compliance with
Section 409A, Change of Control of the Company shall not be deemed to occur
unless the event(s) that causes such Change in Control also constitutes a
“change in control event” (as such term is defined in Code Section 409A and the
regulations issued thereunder), with respect to the Company.

 
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(g) “Committee” means a committee consisting solely of not less than three
members of the Board of Directors of the Company, each of whom is a director who
satisfies each of the following requirements:
 
(1)  
The director qualifies as a “non-employee director” within the meaning of, and
to the extent required to comply with, Rule 16b-3 of the Exchange Act or any
successor provision promulgated under the Exchange Act;

 
(2)  
The director qualifies as an “outside director” within the meaning of, and to
the extent required to comply with, Code Section 162(m); and

 
(3)  
The director qualified as an “independent director” as defined in Rule
4200(a)(14) of the Rules of The National Association of Securities Dealers,
Inc., as amended from time to time.

 
The term “Committee” shall refer to the Board of Directors of the Company during
such times as no committee is appointed by the Board of Directors and during
such times as the Board of Directors is acting in lieu of the Committee.
 

 
 
A-2

--------------------------------------------------------------------------------

 
 
        (h) “Company” means Shuffle Master, Inc., a Minnesota corporation, or
any successor thereto as provided in Article 14.
 
(i) “Contractor” means an individual who is an agent of the Company or a
Subsidiary or is retained to provide consulting or other services to the Company
or a Subsidiary, and who is not an employee of the Company or any
Subsidiary.  Unless otherwise specified by an agreement in writing, a
Contractor’s status as a Contractor shall for purposes of the Plan be deemed to
have terminated at such time as the Committee shall determine.  A non-employee
director of the Company shall not be considered a Contractor for purposes of the
Plan.
 
(j) “Disability” means a physical or mental impairment which prevents a
Participant from performing his regularly-scheduled duties as an officer,
employee or Contractor, and which is expected to be of long duration or result
in death.  All determinations as to a Participant’s disability status shall be
made by the Committee in its discretion and on the basis of such evidence as it
shall deem appropriate; provided, however that if a Participant qualifies as
disabled within the definition of Code Section 22(e)(3) or qualifies for
disability income benefits under a long-term disability benefit plan or
insurance policy maintained by the Company or a long-term disability insurance
policy maintained by the Participant individually, such qualification shall be
conclusive evidence of the Participant’s disability for purposes of this Plan;
further provided, however, to the extent required for purposes of compliance
with Section 409A, a disability shall not be deemed to occur unless the
disability constitutes a “Disability” within the meaning of Code Section
409A(C).
 
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
(l) “Fair Market Value” means the price per Share of the common Stock of the
Company determined as follows:  (i) if the security is listed for trading on one
or more national securities exchanges or is quoted on the Nasdaq National Market
System (“Nasdaq NMS”), the reported last sales price on such principal exchange
or system on the date in question (if such security shall not have been traded
on such principal exchange or on the Nasdaq NMS on such date, the reported last
sales price on such principal exchange or on Nasdaq NMS on the first day prior
thereto on which such security was so traded); or  (ii) if the security is not
listed for trading on a national securities exchange and is not quoted on Nasdaq
NMS but is quoted on the Nasdaq Small Cap System or is otherwise traded in the
over-the-counter market, the mean of the highest and lowest bid prices for such
security on the date in question (if there are no such bid prices for such
security on such date, the mean of the highest and lowest bid prices on the most
recent day prior thereto (not to exceed ten (10) days prior to the date in
question) on which such prices existed); or (iii) if neither (i) nor (ii) is
applicable, by any means deemed fair and reasonable by the Committee, which
determination shall be final and binding on all parties.  Fair Market Value
relating to the exercise price or base price of any Non-409A Option or SAR shall
conform to requirements under Code Section 409A.
 
(m) “Family Member” includes any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s household (other than a tenant or employee), a trust in which these
persons have more than fifty percent of the beneficial interest, a foundation in
which these persons (or the employee) control the management of assets, and any
other entity in which these persons (or the employee) own more than fifty
percent of the voting interests.
 
(n) “409A Awards” means Awards that constitute a deferral of compensation under
Code Section 409A and regulations thereunder.  “Non-409A Awards” mean Awards
other than 409A Awards.  For purposes of this Plan, all Awards other than
Restricted Stock Units are intended to be Non-409A Awards.
 
(o) “Incentive Stock Option” means any stock option granted pursuant to this
Plan as an “incentive stock option” within the meaning of Section 422 of the
Code.
 

 
 
A-3

--------------------------------------------------------------------------------

 

(p) “Nonqualified Stock Option” means any stock option granted pursuant to this
Plan other than as an Incentive Stock Option.
 
(q) “Option” means an Incentive Stock Option or a Nonqualified Stock Option.
 
(r) “Participant” means an officer, employee or Contractor who has been granted
an Award under the Plan.
 
(s) “Period of Restriction” means the period during which the transfer or sale
of Shares of Restricted Stock by the Participant is restricted.
 
(t) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.
 
(u) “Plan” means this Shuffle Master, Inc. 2004 Equity Incentive Plan, as
amended.
 
(v) “Restricted Stock” means an Award of Stock granted to a Participant pursuant
to Article 8.
 
(w) “Restricted Stock Unit” or “RSU” means an Award designated as a Restricted
Stock Unit, granted to a Participant pursuant to Article 8A.
 
(x) “Securities Act” means the Securities Act of 1933, as amended from time to
time.
 
(y) “Subsidiary” means any company in an unbroken chain of companies beginning
with the Company, if, at the time of granting the Award, each of the companies
other than the last company in the chain owns stock possessing more than fifty
percent (50%) of the total combined voting power of all classes of stock in one
of the other companies in such chain.  The term shall include any Subsidiaries
which become such after adoption of this Plan.
 
(z) “Stock” or “Shares” means the common stock of the Company.
 
(aa) “Stock Appreciation Right” or “SAR” means an Award designated as a Stock
Appreciation Right, granted to a Participant pursuant to Article 7.
 
(bb) “Voting Stock” shall mean securities of any class or classes of stock of a
corporation, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors.
 
2.2) Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
2.3) Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
 
ARTICLE 3.
 
ADMINISTRATION
 
 
3.1) The Committee.  The Plan shall be administered by the Committee, the
members of which shall be appointed from time to time by, and shall serve at the
discretion of, the Board of Directors.
 
 

 
 
A-4

--------------------------------------------------------------------------------

 
 
3.2) Authority of the Committee.  Subject to the provisions of the Plan, the
Committee shall have full power to construe and interpret the Plan; to
establish, amend or waive rules for its administration; to accelerate the
vesting of any Option or SAR, or the termination of any Period of Restriction
under any Award agreement, or other instrument relating to an Award under the
Plan; and (subject to the provisions of Article 12) to amend the terms and
conditions of any outstanding Option, SAR, RSU or Restricted Stock Award to the
extent such terms and conditions are within the discretion of the Committee as
provided in the Plan, provided, however, that any such modification would not
result in penalties imposed by Code Section 409A and that such actions may only
be taken to the extent permitted by Code Section 409A.  Except as required by
Section 4.3 and as provided in Article 12, in no event shall the Committee have
the right to (i) cancel outstanding Options or SARs for the purpose of replacing
or regranting such Options or SARs with an exercise price that is less than the
original exercise price of the Option or SAR or (ii) change the exercise price
of an Option or SAR to an exercise price that is less than the original exercise
price without first obtaining the approval of shareholders of the
Company.  Notwithstanding the foregoing, as provided in Section 12.2, no action
of the Committee (other than pursuant to Section 4.3) may, without the consent
of the person or persons holding Restricted Stock or any outstanding Option or
Stock Appreciation Right, adversely affect the rights of such person or persons.
 
3.3) Selection of Participants.  Subject to the provisions of Section 5.2, the
Committee shall have the authority to grant Awards under the Plan, from time to
time, to such current officers, employees and Contractors as it may select;
provided, however, that Incentive Stock Options may only be granted to
employees.  Without amending the Plan, the Committee may grant Awards to
eligible employees who are foreign nationals on such terms and conditions
different from those specified in this Plan as may, in the judgment of the
Committee, be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
make such modification, amendments, procedures, subplans, and the like as may be
necessary or advisable to comply with provisions of laws in other countries in
which the Company operates or has employees.
 
3.4) Decisions Binding.  All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board of Directors shall be final, conclusive and binding on all persons,
including the Company and its Subsidiaries, its stockholders, employees, and
Participants and their estates and beneficiaries, and such determinations and
decisions shall not be reviewable.
 
3.5) Procedures of the Committee.  All determinations of the Committee shall be
made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present.  A majority of the entire
Committee shall constitute a quorum for the transaction of business.  Any action
required or permitted to be taken at a meeting of the Committee may be taken
without a meeting if a unanimous written consent, which sets forth the action,
is signed by each member of the Committee and filed with the minutes for
proceedings of the Committee.  Service on the Committee shall constitute service
as a director of the Company so that members of the Committee shall be entitled
to indemnification, limitation of liability and reimbursement of expenses with
respect to their services as members of the Committee to the same extent that
they are entitled under the Company’s Articles of Incorporation and Minnesota
law for their services as directors of the Company.
 
3.6) Award Agreements.  Awards under the Plan shall be evidenced by an Award
agreement, which shall be signed by an officer of the Company and by the
Participant, and shall contain such terms and conditions as are approved by the
Committee.  Such terms and conditions need not be the same in all cases.
 
3.7) Conditions on Awards.  Notwithstanding any other provision of the Plan, the
Board or the Committee may impose such conditions on any Award (including,
without limitation, impositions on the time of exercise of Options and SARs to
specified periods) as it deems appropriate.
 
3.8) Saturdays, Sundays and Holidays.  When a date referenced in an Award
agreement falls on a Saturday, Sunday or other day when the Company’s general
office is closed, the date referenced will revert back to the day prior to such
date.
 

 
 
A-5

--------------------------------------------------------------------------------

 

 
 
ARTICLE 4.
 
STOCK SUJECT TO THE PLAN

4.1) Number of Shares.  Subject to adjustment as provided in Section 4.3, the
aggregate number of Shares that may be delivered under the Plan shall not exceed
Five Million Two Hundred Thousand (5,200,000) Shares, of which no more than Two
Million Five Hundred Ninety Thousand (2,590,000) Shares may be granted as
Restricted Stock pursuant to Article 8.  For purposes of determining at any time
the number of shares that may be delivered pursuant to this Section 4.1, the
exercise of a Stock Appreciation Right, whether paid in cash or Stock, shall be
treated as a delivery of, and a reduction to remaining available shares by, that
number of Shares which corresponds to the number of Shares with respect to which
the Stock Appreciation Right is exercised.
 
4.2) Lapsed Awards.  If any Award granted under this Plan terminates, expires,
or lapses for any reason, any Stock subject to such Award again shall be
available for the grant of an Award under the Plan, subject to Section 7.1.
 
4.3) Adjustments in Authorized Shares.  In the event that the outstanding Shares
of the Company are changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another company by reason of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, reverse stock split, combination of shares or dividends payable in
capital stock, an appropriate adjustment shall be made in the number and kind of
Shares as to which Awards may be granted under the Plan and as to which
outstanding Options and SARs or portions thereof then unexercised shall be
exercisable, to the end that the proportionate interest of the Participant shall
be maintained as before the occurrence of such event; such adjustment in
outstanding Options and SARs shall be made without change in the total price
applicable to the unexercised portion of such Awards and with a corresponding
adjustment in the exercise price per Share.  No such adjustment shall be made
hereunder which shall, within the meaning of any applicable sections of the
Code, constitute a modification, extension or renewal of an Award or a grant of
additional benefits to a participant.
 
(a) If the Company is a party to a merger, consolidation, reorganization, or
similar corporate transaction and if, as a result of that transaction, its
Shares are exchanged for:  (i) other securities of the Company and/or (ii)
securities of another company which has assumed the outstanding Awards under the
Plan or has substituted for such Awards its own awards, then each Participant
shall be entitled (subject to the conditions stated herein or in such
substituted awards, if any), in respect of that Participant’s Awards, to rights
with respect to such other securities of the Company or of such other company as
are sufficient in the determination of the Committee to ensure that the value of
the Participant’s Awards immediately before the corporate transaction is
equivalent to the value of such Awards immediately after the transaction, taking
into account the exercise price of Options and SARs before such transaction, the
Fair Market Value of Shares immediately before such transaction and the Fair
Market Value immediately after the transaction of the securities then subject to
that Award (or to the award substituted for that Award, if any).  The Committee
shall make the determinations specified in this subsection (b) in the event of
any transaction described in this subsection (b), and its determination shall be
binding on all Participants.
 
(b) Upon the happening of any such corporate transaction, the class and
aggregate number of Shares subject to the Plan which have been heretofore or may
be hereafter granted under the Plan shall be appropriately adjusted to reflect
the events specified in this Section 4.3.
 
 
ARTICLE 5.
 
ELIGIBILITY AND PARTICIPATION
 
 
5.1) Eligibility.  Awards may be granted only to a person who on the date of
grant is an officer, employee or Contractor of the Company or a Subsidiary of
the Company.  All officers, employees and Contractors of the Company or a
Subsidiary are eligible to receive Awards under the Plan; provided, however,
that only employees shall be eligible for a grant of Incentive Stock
Options.  No officer, employee or Contractor shall have any right to be granted
an Award under this Plan even if previously granted an Award. 
 
Without amending the Plan, the Committee may grant Awards to eligible employees
who are foreign nationals on such terms and conditions different from those
specified in this Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan, and in
furtherance of such purposes, the Committee may make such modification,
amendments, procedures, subplans, and the like as may be necessary or advisable
to comply with provisions of laws in other countries in which the Company
operates or has employees.
 

 
 
A-6

--------------------------------------------------------------------------------

 
 
 
5.2) Actual Participation.  Awards shall be granted as follows:
 
(a) The Committee may grant such type(s) of Awards to such officers, employees
and Contractors of the Company or a Subsidiary at such times as the Committee
shall determine; provided, however, that Incentive Stock Options shall be
granted only to employees.  Awards granted under this subsection shall contain
such terms and conditions may be as determined by the Committee at the time of
grant.
 
(b) The maximum number of Shares with respect to which Awards may be granted to
any Participant for any fiscal year of the Company is Five Hundred Sixty-Two
Thousand Five Hundred (562,500) Shares.  For purposes of these maximum limits,
the grant of a Stock Appreciation Right shall be treated as the grant of an
Option for that number of Shares which corresponds to the number of Shares with
respect to which the Stock Appreciation Right is or may become exercisable.  
 


ARTICLE 6.
 
STOCK OPTIONS
 
 
6.1) Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Participants at any time and from time to time as shall be
determined by the Committee.  The Committee shall have the sole discretion,
subject to the requirements of the Plan, to determine the actual number of
Shares subject to Options granted to any Participant, and to determine whether
an Option shall be granted as an Incentive Stock Option or a Nonqualified Stock
Option.  The Committee may specify the period of time over which vesting shall
occur, and may in its discretion further provide for the acceleration of vesting
upon the attainment of such goals as the Committee may determine in its
discretion.  The previous provisions of this Section 6.1 notwithstanding, the
aggregate Fair Market Value (determined at the time the Option is granted) of
the Stock with respect to which an Incentive Stock Option under this Plan or any
other plan of the Company or its Subsidiaries is exercisable for the first time
by a Participant during any calendar year shall not exceed $100,000.
 
To the extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the Shares with respect to which the
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year (under the Plan and any other incentive stock option
plans of the Company or any Subsidiary) exceeds $100,000 (or such other amount
as may be prescribed by the Code from time to time), such excess Options will be
treated as Nonqualified Stock Options.  The determination will be made by taking
Incentive Stock Options into account in the order in which they were
granted.  If such excess only applies to a portion of an Incentive Stock Option,
the Committee, in its discretion, will designate which Shares will be treated as
Shares to be acquired upon exercise of an Incentive Stock Option.
 
6.2) Option Agreement.  Each Option grant shall be evidenced by an Option
agreement that shall specify the Participant, the Option exercise price, the
duration of the Option, the number of Shares to which the Option pertains, and
such other provisions, including vesting, as the Committee shall determine.  If
not specified by the Committee at the time an Option is granted, such Option
shall vest at the rate of 25% on each of the first four anniversaries of the
date of grant.
 
6.3) Option Exercise Price.  The Option exercise price per share of Stock
covered by the Option shall be determined by the Committee, but may not be less
than the Fair Market Value of the Stock on the date the Option is granted;
provided, however, that the exercise price of any Incentive Stock Option granted
to an employee who, on the date of execution of the Option agreement owns more
than ten percent (10%) of the total combined voting power of all series of Stock
then outstanding, shall be at least one hundred ten percent (110%) of the Fair
Market Value of a Share on the date of execution of the Option agreement.
 

 
 
A-7

--------------------------------------------------------------------------------

 

 
6.4) Duration of Options.  No Option may be exercised after ten (10) years from
the date on which the Option was granted.  If an earlier expiration date is not
specified by the Committee at the time of grant, each Option shall expire at the
close of business on the tenth (10th) anniversary of the date of grant.  The
previous provisions of this Section 6.4 notwithstanding, each Incentive Stock
Option shall expire no later than at the close of business on the date preceding
the tenth (10th) anniversary of the date of grant, and each Incentive Stock
Option granted to an employee who, on the date of execution of the Option
Agreement owns more than ten percent (10%) of the total combined voting power of
all series of Stock then outstanding, shall expire no later than the close of
business on the date preceding the fifth (5th) anniversary of the date of grant.
 
6.5) Exercise of Options.  Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which need not be the same for all
Participants.  All Options within a single grant need not be exercised at one
time.
 
6.6) Manner of Exercise of Options.  An Option may be exercised in whole or in
part, at such time or times, and with such rights with respect to such Shares of
Stock, as provided in the applicable Option agreement.  An Option shall be
exercisable only by:  (i) written notice to the Company of intent to exercise
the Option with respect to a specified number of Shares of Stock; (ii) tendering
to the Company the original Option agreement (or a replacement Option agreement
satisfactory to the Committee); and (iii) payment to the Company of the exercise
price for the number of Shares of Stock with respect to which the Option is then
exercised.  Except as set forth in the next sentence, payment of the exercise
price may be made in any of the following manners:
 
(a) cash, including certified check, bank draft or postal or express money
order;
 
(b) personal check (provided that if payment of the exercise price is made by
personal check and such personal check is not timely paid by the drawer’s bank,
such payment shall be deemed not to have been made and any Shares issued upon
such exercise shall be deemed void and never issued);
 
(c) by surrender for cancellation of Shares of Stock which:
 
(1)  
were acquired by the Participant (or person exercising the Option) other than by
exercise of an Option;

 
(2)  
were acquired by the Participant (or person exercising the Option) upon exercise
of an Option where the Option Shares being surrendered have been held by the
Participant (or person exercising the Option) for at least six months after such
exercise; or

 
(3)  
were acquired by the Participant (or person exercising the Option) upon exercise
of an Option where the Option Shares being surrendered have been held by the
Participant (or person exercising the Option) for six months or less after such
exercise but only if the Participant (or person exercising the Option) has
obtained prior approval of the specific surrender (such approval to specify at
least the date of grant of the Option being exercised, the dates of grant and
exercise of the Option pursuant to which Shares to be surrendered were acquired,
and the number of Option Shares to be surrendered) by the Committee;

 
and which have a Fair Market Value equal to the exercise price of the Options
being exercised (if the Shares surrendered have a Fair Market Value in excess of
the exercise price of the Options being exercised, the Company shall promptly
pay to the Participant or person exercising the Option an amount equal to the
excess of such Fair Market Value over the exercise price, not to exceed the Fair
Market Value of one Share); or
 
(d) by any other method of payment which the Committee shall approve before, at,
or after the date of grant of such Options.
 

 
 
A-8

--------------------------------------------------------------------------------

 
 
 
An Option shall be deemed to have been exercised immediately prior to the close
of business on the date the Company is in receipt of the original Option
agreement, written notice of intent to exercise the Option, and payment for the
number of Shares being acquired upon exercise of the Option.  The Participant
shall be treated for all purposes as the holder of record of the Option Stock as
of the close of business on such date, except where Shares are held for unpaid
withholding taxes.  As promptly as practicable on or after such date, the
Company shall issue and deliver to the Participant a certificate or certificates
for the Option Stock issuable upon such exercise; provided, however, that such
delivery shall be deemed effected for all purposes when the Company, or the
stock transfer agent for the Company, shall have deposited such certificates in
the United States mail, postage prepaid, addressed to the Participant at the
address specified in the written notice of exercise.
 
Notwithstanding the foregoing listing of permissible manners of payment of
exercise price, the Committee shall have the right from time to time to cancel,
limit or suspend as to any one, some, or all Option(s) and as to any one, some,
or all Participants, the right to make payment under any one or more manners of
payment (other than the payment by cash, certified check, bank draft or postal
or express money order), including other methods of payment previously approved
by the Committee under the authority granted in subsection (d) of this Section
6.6.
 
There shall be no exercise at any one time for fewer than one hundred (100)
Shares (or such lesser number of Shares as the Committee may from time to time
determine in its discretion) or all of the remaining Shares then purchasable by
the Participant or person exercising the Option.
 
When Shares of Stock are issued pursuant to the exercise of an Option, the fact
of such issuance shall be noted on the Option agreement by the Company before
the Option agreement is returned.  When all Shares of Stock covered by the
Option agreement have been issued, or the Option shall expire, the Option
agreement shall be canceled and retained by the Company.
 
6.7) Restrictions on Stock Transferability.  The Committee shall impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities law, under the requirements of any stock
exchange upon which such Shares are then listed and under any blue sky or state
securities laws applicable to such Shares.
 
6.8) Termination Due to Death or Disability.  If a Participant ceases to be an
officer, employee or Contractor by reason of death, any of such Participant’s
outstanding Options which were not vested and exercisable on his date of death
shall immediately become 100% vested, and all of the Participant’s outstanding
Options shall be exercisable at any time prior to the expiration date of the
Options, but only within twelve (12) months following the date of death,
whichever period is shorter.  Options may be exercised by such person or persons
as shall have acquired the Participant’s rights under the Option pursuant to
Article 10 or, in the absence of an effective beneficiary designation, by will
or by the laws of descent and distribution.
 
         If a Participant ceases to be an officer, employee or Contractor by
reason of Disability, any of such Participant’s outstanding Options which were
not vested and exercisable on the date the Committee determines that the
Participant has incurred a Disability shall immediately become 100% vested, and
all of the Participant’s outstanding Options shall be exercisable at any time
prior to the expiration date of the Options, but only within twelve (12) months
following the date of Disability as determined by the Committee, whichever
period is shorter.
 
        Notwithstanding the foregoing, the Committee may, for any Participant,
in its sole discretion, lengthen the exercise period of any Nonqualified Option
for a period which does not exceed the Option’s expiration date, if it deems
this is in the best interest of the Company.
 
6.9) Termination for Other Reasons.  If a Participant ceases to be an officer,
employee or Contractor for any reason other than death, Disability or for Cause:
 

 
 
A-9

--------------------------------------------------------------------------------

 
        (a) Any of such Participant’s outstanding Nonqualified Options which
were then vested and exercisable shall be exercisable at any time prior to the
expiration date of such Options, but only within twelve (12) months following
the date of his termination as an officer, employee or Contractor, whichever
period is shorter, and
 
(b) Any of such Participant’s outstanding Incentive Stock Options which were
then vested and exercisable shall be exercisable at any time prior to the
expiration date of such Options, but only within three (3) months following the
date of his termination as an officer, employee or Contractor, whichever period
is shorter; provided, however, that in the event of the Participant’s death
during the three (3) month period following the date of his termination as an
officer, employee or Contractor, and prior to the expiration date of such
Options, any such Options then vested and unexercised may be exercised within
twelve (12) months following the date of termination by the person or persons
who shall have acquired the Participant’s rights thereunder pursuant to Article
10 or, in the absence of an effective beneficiary designation, by will or the
laws of descent and distribution.
 
        Any Options not then vested and exercisable shall be forfeited back to
the Company.
 
If the Participant’s position as an officer, employee or Contractor terminates
for Cause, all of the Participant’s outstanding Options, whether or not then
vested, shall be immediately forfeited back to the Company.
 
6.10) Nontransferability/Permitted Transfers of Options.  Except as permitted by
subsections (b) and (c) below, each Option granted hereunder shall, by its
terms, not be transferable by the Participant and shall be, during the
Participant’s lifetime, exercisable only by the Participant or Participant’s
guardian or legal representative.  Except as permitted by subsections (b) and
(c) below, each Option granted under the Plan and the rights and privileges
thereby conferred shall not be transferred, assigned or pledged in any way
(whether by operation of law or otherwise), and shall not be subject to
execution, attachment or similar process.  Upon any attempt to so transfer,
assign, pledge, or otherwise dispose of the Option, or of any right or privilege
conferred thereby, contrary to the provisions of the Option or the Plan, or upon
levy of any attachment or similar process upon such rights and privileges, the
Option, and such rights and privileges, shall immediately become null and void.
 
(a) Each Incentive Stock Option granted hereunder shall, by its terms, be
transferable only by will or pursuant to the laws of descent and distribution,
and shall be, during the Participant’s lifetime, exercisable only by the
Participant or his guardian or legal representative.
 
          (b)  
Each Nonqualified Stock Option granted hereunder shall, by its terms, be
transferable:

 
(1)  
by the Participant to a Participant’s Family Member (or to a trust in which the
Participant’s Family Member or Family Members have more than fifty percent (50%)
of the beneficial interest) by a bona fide gift or pursuant to a domestic
relations order in settlement of marital property rights;

 
(2)  
by will or pursuant to the laws of descent and distribution; or

 
(3)  
as otherwise permitted pursuant to the rules or regulations adopted by the
Securities and Exchange Commission (“SEC”) under the Securities Act or the
interpretations of such rules and regulations as announced by the SEC from time
to time.

 
Any permitted transfer shall be effective only when accepted by the Company
subject to the Company receiving documentation reasonably satisfactory to it of
such gift, transfer pursuant to domestic relations order, or transfer pursuant
to will or pursuant to the laws descent and distribution.  Upon effectiveness of
any permitted transfer, the rights under any Option shall be exercisable only by
the permitted transferee or such transferee’s guardian or legal
representative.  Except as permitted by this subsection, each Option granted
under the Plan and the rights and privileges thereby conferred shall not be
further transferred, assigned or pledged in any way (whether by operation of law
or otherwise), and shall not be subject to execution, attachment or similar
process.  Upon any attempt to so further transfer, further assign, pledge, or
otherwise further dispose of the Option, or of any right or privilege conferred
thereby, contrary to the provisions of the Option or the Plan, or upon levy of
any attachment or similar process upon such rights and privileges, the Option,
and such rights and privileges, shall immediately become null and void.  No
permitted transfer shall cause any change in the terms of any Option except the
identity of the person(s) entitled to exercise such Option and to receive the
common Stock issuable upon exercise of the Option.  Without limiting the
generality of the foregoing, any Option shall be subject to termination upon the
termination as an officer, employee or Contractor, death or Disability of the
Participant to whom the Option was originally granted by the Company without
reference to the employment, death or Disability of any permitted
transferee.  In the event of any transfer of an Option, the obligations of the
Company owed to the Participant shall be owed to the transferee and references
in this Plan or in any Option Agreement to the Participant shall, unless the
context otherwise requires, refer to the transferee.
 
 
 
A-10

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 7.  
 
STOCK APPRECIATION RIGHTS
 
 
7.1) Grant of Stock Appreciation Rights.  Subject to the terms and provisions of
the Plan, Stock Appreciation Rights may be granted to Participants, at the
discretion of the Committee, exercisable in any of the following forms as
designated by the Committee at the time of grant:
 
(a) in lieu of Options;
 
(b) in addition to Options;
 
(c) independent of Options; or
 
(d) in any combination of (a), (b), or (c).
 
The Committee shall have the sole discretion, subject to the requirements of the
Plan, to determine the actual number of Shares subject to SARs granted to any
Participant.  The Committee may specify the period of time over which vesting
shall occur, and may in its discretion further provide for the acceleration of
vesting upon the attainment of such goals as the Committee may determine in its
discretion.  The exercise price of a SAR shall not, however, be less than the
Fair Market Value of a share of Stock on the date of grant.
 
7.2) Stock Appreciation Rights Agreement.  Each grant of a SAR, and the terms
and conditions governing the exercise of the SAR, shall be evidenced by a SAR
agreement.  If not specified by the Committee at the time a SAR is granted, such
SAR shall vest at the rate of 25% on each of the first four anniversaries of the
date of grant.
 
Option Stock with respect to which a SAR shall have been exercised may not be
subject again to an Award under the Plan.
 
7.3) Exercise of Stock Appreciation Rights. SARs granted in lieu of Options may
be exercised for all or part of the Shares subject to the related Option upon
the surrender of the related Options representing the right to purchase an
equivalent number of Shares.  The SAR may be exercised only with respect to the
Shares for which its related Option is then exercisable.
 
(a) SARs granted in addition to Options shall be deemed to be exercised upon the
exercise of the related Options.  
 
(b) Subject to Section 7.1, SARs granted independently of Options may be
exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon the SARs, including, but not limited to, a
corresponding proportional reduction in previously granted Options.

 
 
A-11

--------------------------------------------------------------------------------

 

7.4) Payment of Stock Appreciation Right Amount.  Upon exercise of the SAR, the
holder shall be entitled to receive payment of an amount determined by
multiplying:

        (a) The difference between:  (i)  the Fair Market Value of a Share on
the date of exercise and (ii) the exercise price established by the Committee on
the date of grant; by
 
(b) The number of Shares with respect to which the SAR is exercised.
 
7.5) Form and Timing of Payment.  Payment to a Participant, upon SAR exercise,
will be made in cash or stock, at the discretion of the Committee, as soon as
administratively possible after exercise.
 
7.6) Term of Stock Appreciation Rights.  The term of a SAR granted under the
Plan shall be determined by the Committee, but shall not exceed ten (10)
years.  If not specified by the Committee at the time of grant, each SAR shall
expire at the close of business on the date preceding the tenth (10th)
anniversary of the date of grant.
 
7.7) Termination Due to Death or Disability.  If a Participant ceases to be an
officer, employee or Contractor by reason of death, any of such Participant’s
outstanding SARs which were not vested and exercisable on his date of death
shall immediately become 100% vested, and all of the Participant’s outstanding
SARs shall be exercisable at any time prior to the expiration date of the SARs,
but only within twelve (12) months following the date of death, whichever period
is shorter.  SARs may be exercised by such person or persons as shall have
acquired the Participant’s rights under the SAR pursuant to Article 10 or, in
the absence of an effective beneficiary designation, by will or by the laws of
descent and distribution.
 
If a Participant ceases to be an officer, employee or Contractor by reason of
Disability, any of such Participant’s outstanding SARs which were not vested and
exercisable on the date the Committee determines that the Participant has
incurred a Disability shall immediately become 100% vested, and all of the
Participant’s outstanding SARs shall be exercisable at any time prior to the
expiration date of the SARs, but only within twelve (12) months following the
date of Disability as determined by the Committee, whichever period is shorter.
 
Notwithstanding the foregoing, the Committee may, for any Participant, in its
sole discretion, lengthen the exercise period of any SAR for a period which does
not exceed the SAR’s expiration date, if it deems this is in the best interest
of the Company.
 
7.8) Termination for Other Reasons.  If  Participant ceases to be an officer,
employee or Contractor for any reason other than death, Disability or for Cause,
any of such Participant’s outstanding SARs which were then vested and
exercisable shall be exercisable at any time prior to the expiration date of
such SARs, but only within twelve (12) months following the date of his
termination as an officer, employee or Contractor, whichever period is
shorter.  Any SARs not then vested and exercisable shall be forfeited back to
the Company.
 
If the Participant’s position as an officer, employee or Contractor shall
terminate for Cause, all of the Participant’s outstanding SARs, whether or not
then vested, shall be immediately forfeited back to the Company.
 
7.9) Nontransferability of Stock Appreciation Rights.  No SAR granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, and all SARs granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant.

 
ARTICLE 8.
 
RESTRICTED STOCK
 
 
8.1) Grant of Restricted Stock.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock under the Plan to such Participants, in such amounts, with such
purchase price (if any) and under such other conditions as it shall
determine.  The Committee shall specify the period of time over which the lapse
of a Period of Restriction established pursuant to Sections 8.2, 8.3, and 8.4
(i.e., the period of time over which such Shares of Restricted Stock shall vest)
shall occur, and may in its discretion further provide for the acceleration of
the lapse of a Period of Restriction upon the attainment of such goals as the
Committee may determine in its discretion.  Restricted Stock shall at all times
for purposes of the Plan be valued at its Fair Market Value without regard to
restrictions.  If not specified by the Committee at the time of grant of
Restricted Stock, the Period of Restriction shall lapse with respect to 25% of
the number of shares of Restricted Stock granted as of each of the first four
anniversaries of the date of grant.

 
 
A-12

--------------------------------------------------------------------------------

 
 
 
8.2) Restricted Stock Agreement.  Each Restricted Stock grant shall be evidenced
by a Restricted  Stock agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.
 
8.3) Transferability.  Except as otherwise provided in this Article 8, the
Shares of Restricted Stock granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the termination
of the applicable Period of Restriction.  Upon any attempt to transfer, assign,
pledge, or otherwise dispose of Shares of Restricted Stock, or any right or
privilege conferred thereby, contrary to the provisions of the Restricted Stock
agreement or the Plan, upon levy of an attachment or similar process upon such
rights or privileges, the Shares of Restricted Stock shall immediately become
forfeited to the Company.  All rights with respect to the Restricted Stock
granted to a Participant under the Plan shall be exercisable during his lifetime
only by such Participant.
 
8.4) Other Restrictions.  The Committee may impose such other restrictions on
any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable, and the Committee may legend certificates representing Restricted
Stock to give appropriate notice of such restrictions.
 
8.5) Certificate  Legend.  In addition to any legends placed on certificates
pursuant to Section 8.4, each certificate representing Shares of Restricted
Stock granted pursuant to the Plan shall bear the following, or substantially
similar, legend:
 
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in The Shuffle Master, Inc. 2004
Equity Incentive Plan, in the rules and administrative procedures established
pursuant to such Plan, and in a Restricted Stock agreement dated __________.  A
copy of the Plan, such rules and procedures, and such Restricted Stock agreement
may be obtained from the Secretary of Shuffle Master, Inc.”
 
8.6) Removal of Restrictions.  Except as otherwise provided in this Article 8,
Shares of Restricted Stock granted under the Plan shall become freely
transferable by the Participant after the last day of the Period of
Restriction.  Once the Shares are released from the restrictions, the
Participant shall be entitled to have the legend required by Section 8.5 removed
from his Stock certificate.
 
8.7) Voting  Rights; Shareholder Rights Plan.  During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those Shares, and shall be covered by the
provisions of Company’s Shareholder Rights Plan.
 
8.8) Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid with respect to
those Shares while they are so held.  If any such dividends or distributions are
paid in Shares, those Shares shall be subject to the same restrictions on
transferability as the Shares of Restricted Stock with respect to which they
were paid.
 
8.9) Termination Due to Death or Disability.  If a Participant ceases to be an
officer, employee or Contractor because of his death or his Disability during a
Period of Restriction, any remaining period of the Period of Restriction
applicable to the Restricted Stock shall automatically terminate and, except as
otherwise provided in Section 8.4, the Shares of Restricted Stock shall
thereafter be free of restrictions and be fully transferable.
 
 
 
A-13

--------------------------------------------------------------------------------

 

 
8.10) Termination for Other Reasons.  If a Participant ceases to be an officer,
employee or Contractor for any reason other than for death or Disability during
a Period of Restriction, then all Shares of Restricted Stock still subject to
restrictions as of the date of such termination shall automatically be forfeited
and returned to the Company and any amounts paid by the Participant to the
Company for the purchase of such Shares shall be returned to the Participant;
provided, however, that the Committee, in its sole discretion, may waive or
modify the automatic forfeiture of any or all such Shares of Restricted Stock as
it deems appropriate.
 
8.11) Election Under Code Section 83(b).  As a condition to the receipt of
Restricted Stock, the Participant shall be deemed to have agreed, and shall
confirm such agreement in writing as requested by the Committee, that he will
not exercise the election permitted under Code Section 83(b) without informing
the Company of his election within ten (10) days of such election.  If a
Participant fails to give timely notification to the Company, the Committee may,
in its discretion, cause the forfeiture of some portion of the Shares of
Restricted Stock with respect to which the election was made.
 


 ARTICLE 8A.
 
RESTRICTED STOCK UNITS

 
8A.1) Awards of Restricted Stock Units.  Subject to the terms and conditions of
the Plan, the Committee may, at any time and from time to time, make awards of
Restricted Stock Units under the Plan to Participants in such amounts and
subject to such terms and conditions as the Committee shall deem appropriate,
provided, however that such terms and conditions do not violate Code Section
409A.


8A.2) Restricted Stock Unit Agreement.  All Awards of Restricted Stock Units
made pursuant to this Plan will be evidenced by a Restricted Stock Unit
agreement that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the terms and conditions of this Plan.


8A.3) Terms of Restricted Stock Unit Awards.  Restricted Stock Units shall be
subject to such terms and conditions as the Committee may impose, provided,
however, that such terms and conditions do not violate Code Section 409A.  These
terms and conditions may include restrictions based upon completion of a
specified period of service with the Company or upon completion of the
performance goals as set out in advance in the Participant's individual
Restricted Stock Unit agreement.  The terms of Restricted Stock Units may vary
from Participant to Participant and between groups of Participants.  At the time
of grant, the Committee shall specify the date or dates on which the Restricted
Stock Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate.  At the time of grant, the
Committee shall specify the maturity date applicable to each grant of Restricted
Stock Units which shall be no earlier than the vesting date or dates of the
Award and may be determined at the election of the grantee if such grantee
executes an Election Form that complies with Section 409A at the time of such
grant.  If no such election is made, the vested Restricted Stock Unit (or any
portion thereof) shall (subject to applicable law) mature and be paid out within
thirty (30) days following vesting of the award or any portion thereof.  On the
maturity date, the Company shall  transfer to the Participant one unrestricted,
fully transferable share of Stock for each Restricted Stock Unit scheduled to be
paid out on such date and not previously forfeited.


8A.4) Nontransferability of Restricted Stock Units.  No RSU granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated prior to the maturity date.


8A.5) Dividends and Other Distributions.  At any time prior to the maturity date
of a Restricted Stock Unit Award granted hereunder, the holder of such RSU shall
be entitled to receive from the Company the equivalent value of dividends or
other distributions payable with respect to that number of Shares subject to
such RSU.   If any such dividends or other distributions are paid in Shares, a
Participant’s RSU shall be adjusted to reflect such dividend or distribution
with any additional RSUs being subject to the same terms and conditions as the
underlying RSU.

 
 
A-14

--------------------------------------------------------------------------------

 

 
ARTICLE 9.
 
CHANGE IN CONTROL
 
 
9.1) Acceleration of Vesting; Termination of Period of
Restriction.  Notwithstanding any requirements for vesting, time of
exercisability or Period of Restriction of any Award as set forth in any Award
agreement or as otherwise determined by the Committee, any Award granted under
this Plan, to the extent not already terminated, shall become vested and
immediately exercisable, and any Period of Restriction shall terminate, upon a
Change in Control.
 
9.2) No Limitation on Exercise Period.  Nothing in Section 9.1 shall limit or
shorten the period during which any Option or SAR is exercisable.  If an Option
or SAR provides for exercisability during a limited period after a contingency
is satisfied, and the initial exercisability of the Option or SAR is accelerated
by means of Section 9.1, the expiration of such Option or SAR shall be delayed
until the contingency has been satisfied and the Option or SAR shall thereafter
remain exercisable for the balance of the period initially contemplated by the
grant.  (For example, if an Option or SAR is granted providing that it shall be
exercisable for a period of twelve (12) months after a triggering event, and
such Option or SAR is subject to the provisions of Section 9.1 providing that it
shall become immediately exercisable, it shall thereafter remain exercisable
until such triggering event has occurred and twelve (12) months has passed.)
 
9.3) No Extension of Exercise Period.  Any acceleration or extension of
exercisability pursuant to Section 9.1 shall not extend such exercisability
beyond the expiration or maximum term set forth in the Award agreement.
 
9.4) Limitation on Payments.  Notwithstanding anything in this Article 9 to the
contrary, if the Company is then subject to the provisions of Code Section 280G,
and if the acceleration of the vesting of an Option, SAR or RSU, the termination
of a Period of Restriction or the payment of cash in exchange for all or part of
an Option or SAR (which acceleration or payment could be deemed a "payment"
within the meaning of Code Section 280G(b)(2)), together with any other payments
which the Participant has the right to receive from the Company or any company
that is a member of an "affiliated group" (as defined in Code Section 1504(a)
without regard to Code Section 1504(b)) of which the Company is a member, would
constitute a "parachute payment" (as defined in Code Section 280G(b)(2)), then
the payments to the Participant shall be reduced to the largest amount as will
result in no portion of such payments being subject to the excise tax imposed by
Code Section 4999 (with payments scheduled later in time being reduced first,
and those scheduled earlier in time being reduced last); provided, however, that
if such Participant is subject to a separate agreement with the Company or a
Subsidiary which specifically provides that payments attributable to one or more
forms of employee stock incentives or to payments made in lieu of employee stock
incentives will not reduce any other payments under such agreement, even if it
would constitute an excess parachute payment, then the limitations of this
Section 9.4 will, to that extent, not apply.
 


ARTICLE 10.
 
BENEFICIARY DESIGNATION

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively and who may include
a trustee under a will or living trust) to whom any benefit under the Plan is to
be paid in case of his death.  Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during his lifetime.  In the absence of any such designation
or if all designated beneficiaries predecease the Participant, benefits
remaining unpaid at the Participant’s death shall be paid pursuant to the
Participant’s will or by the laws of descent and distribution.
 
 
 
A-15

--------------------------------------------------------------------------------

 

 
ARTICLE 11.
 
RIGHTS OF PARTICIPANTS
 
 
11.1) Participation.  No officer, employee or Contractor shall have a right to
be selected as a Participant, or, having been so selected, to be selected again
as a Participant.
 
11.2) No Implied Rights.  Neither the establishment of the Plan nor any
amendment thereof shall be construed as giving any Participant, beneficiary, or
any other person any legal or equitable right unless such right shall be
specifically provided for in the Plan or conferred by specific action of the
Committee in accordance with the terms and provisions of the Plan.  Except as
expressly provided in this Plan, neither the Company nor any of its Subsidiaries
shall be required or be liable to make any payment under the Plan.
 
11.3) No Right to Company Assets.  Neither the Participant nor any other person
shall acquire, by reason of the Plan, any right in or title to any assets, funds
or property of the Company or any of its Subsidiaries whatsoever including,
without limiting the generality of the foregoing, any specific funds, assets, or
other property which the Company or any of its Subsidiaries, in its sole
discretion, may set aside in anticipation of a liability hereunder.  Any
benefits which become payable hereunder shall be paid from the general assets of
the Company or the applicable subsidiary.  The Participant shall have only a
contractual right to the amounts, if any, payable hereunder unsecured by any
asset of the Company or any of its Subsidiaries.  Nothing contained in the Plan
constitutes a guarantee by the Company or any of its Subsidiaries that the
assets of the Company or the applicable subsidiary shall be sufficient to pay
any benefit to any person.
 


ARTICLE 12.
 
AMENDMENT, MODIFICATION, AND TERMINATION
 
 
12.1) Amendment, Modification, and Termination.  This Plan shall terminate at
such time as the Board of Directors may determine; provided, however, that no
Award may be granted under the Plan after the tenth anniversary of its effective
date.  Any termination shall not affect any Awards then outstanding under the
Plan.  At any time and from time to time, the Board may amend or modify the
Plan.  If the approval of the shareholders of the Company is required by the
Code, by the insider trading rules of Section 16 of the Exchange Act, by any
national securities exchange or system on which the Stock is then listed or
reported (such as Nasdaq), or by any regulatory body having jurisdiction with
respect hereto, no amendment or modification which:
 
(a) increases the total amount of Stock which may be issued under this Plan,
except as provided in Section 4.3; or
 
(b) changes the class of Persons eligible to participate in the Plan;
 
(c) materially increases the cost of the Plan or materially increase the
benefits to Participants;
 
(d) extends the maximum period after the date of grant during which Options or
Stock Appreciation Rights may be exercised; or
 
(e) re-prices any previously granted Award by lowering the exercise price or
canceling any previously granted Options or Stock Appreciation Rights with a
subsequent replacement or re-grant of a new award of the same or different type
or a payment in cash at a time when the exercise price of the applicable Option
or Stock Appreciation Rights exceeds the Fair Market Value of the underlying
Shares, except as provided in Section 4.3;
 
shall be effective prior to the date that such amendment or modification has
been approved by both the Board and the shareholders of the Company.

 
 
A-16

--------------------------------------------------------------------------------

 
 
 
12.2) Awards Previously Granted.  No termination, amendment or modification of
the Plan shall, other than pursuant to Section 4.3 hereof, in any manner
adversely affect any Award theretofore granted under the Plan, without the
written consent of the Participant.  Except as required pursuant to Section 4.3,
no previously granted Option shall be re-priced by lowering the exercise price
thereof, nor shall a previously granted Option be cancelled with a subsequent
replacement or re-grant of that same Option with a lower exercise price, without
prior approval of the shareholders of the Company.
 


ARTICLE 13.
 
GOVERNMENT REGULATION AND REGISTRATION OF SHARES
 
 
13.1) General.  The Plan, and the grant and exercise of Awards hereunder, and
the Company’s obligations under Awards, shall be subject to all applicable
Federal and state laws, rules and regulations and to the approvals of any
regulatory or governmental agency as may be required.
 
13.2) Compliance as an SEC Registrant.  The obligations of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including
without limitation, the Securities and Exchange Commission, and the rules and
regulations of any securities exchange or association on which the Company’s
common stock may be listed or quoted.  For so long as the common stock of the
Company is registered under the Exchange Act, the Company shall use its
reasonable efforts to comply with any legal requirements (a) to maintain a
registration statement in effect under the Securities Act with respect to all
Shares of the applicable class or series of Stock that may be issued to
Participants under the Plan and (b) to file in a timely manner all reports
required to be filed by it under the Exchange Act.

 
ARTICLE 14.
 
SUCCESSORS

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.
 


ARTICLE 15.
 
MISCELLANEOUS

 
15.1) Rights as Shareholder.  A Participant granted a SAR or RSU under the Plan
shall not by reason thereof have any rights of a shareholder of the Company, and
a Participant granted an Option under the Plan shall not by reason thereof have
any right of a shareholder of the Company with respect to the Shares covered by
such Option until the exercise of such Option is effective.
 
15.2) No Obligation to Exercise Option or SAR; Maintenance of Relationship.  The
granting of an Option or SAR shall impose no obligation upon the Participant to
exercise such Option or SAR. Nothing in the Plan or in any Award agreement
entered into pursuant hereto shall be construed to confer upon a Participant any
right to employment, service as a consultant, consultant or as a member of the
Company's Board of Directors or interfere in any way with the right of the
Company to terminate his or her relationship with the Company at any time.
 

 
 
A-17

--------------------------------------------------------------------------------

 

15.3) Withholding Taxes.  Whenever, under the Plan, Shares are to be issued in
connection with an RSU or upon exercise of the Options granted hereunder and
prior to the delivery of any certificate or certificates for said shares by the
Company, and whenever a Period of Restriction lapses with respect to Restricted
Stock, the Company shall have the right to require the Participant to remit to
the Company an amount sufficient to satisfy any federal and state withholding or
other taxes resulting therefrom. In the event that withholding taxes are not
paid by the date of exercise of an Option, the maturity of an RSU or the lapse
of a Period of Restriction, to the extent permitted by law, the Company shall
have the right, but not the obligation, to cause such withholding taxes to be
satisfied by reducing the number of Shares deliverable upon the exercise of the
Option, by forfeiting Shares of Restricted Stock, or by offsetting such
withholding taxes against amounts otherwise due from the Company to the
Participant as director's fee or otherwise. If withholding taxes are paid by
reduction of the number of Shares deliverable to Participant or the forfeiture
of Shares of Restricted Stock, such Shares shall be valued at the Fair Market
Value as of the business day preceding the date of exercise of the Option or the
lapse of the Period of Restriction.
 
15.4) Purchase for Investment; Rights of Holder on Subsequent
Registration.  Unless the Shares to be issued upon exercise of an Option or
granted as Restricted Stock have been effectively registered under the
Securities Act, the Company shall be under no obligation to issue any such
Shares unless the Participant shall give a written representation and
undertaking to the Company which is satisfactory in form and scope to counsel
for the Company and upon which, in the opinion of such counsel, the Company may
reasonably rely, that he is acquiring the Shares to be issued to him for his or
her own account as an investment and not with a view to, or for sale in
connection with, the distribution of any such Shares, and that he or she will
make no transfer of the same except in compliance with any rules and regulations
in force at the time of such transfer under the Securities Act, or any other
applicable law, and that if Shares are issued without such registration a legend
to this effect may be endorsed on the securities so issued and a “stop transfer”
restriction may be placed in the stock transfer records of the Company.  In the
event that the Company shall, nevertheless, deem it necessary or desirable to
register under the Securities Act or other applicable statutes any such Shares,
or to qualify any such Shares for exemption from the Securities Act or other
applicable statutes, then the Company shall take such action at its own expense
and may require from each participant such information in writing for use in any
registration statement, prospectus, preliminary prospectus, or offering circular
as is reasonably necessary for such purpose and may require reasonable indemnity
to the Company and its officers and directors from such holder against all
losses, claims, damages, and liabilities arising from such use of the
information so furnished and caused by any untrue statement of any material fact
required to be stated therein or necessary to make the statement therein not
misleading in light of the circumstances under which they were made.
 
15.5) Modification of Outstanding Awards.  The Committee may accelerate the
exercisability of an outstanding Option or SAR, or reduce the Period of
Restriction of outstanding Restricted Stock, and may authorize modification of
any outstanding Award with the consent of the Participant when and subject to
such conditions as are deemed to be in the best interests of the Company and in
accordance with the purposes of the Plan; provided however, that except as
provided in Section 4.3 hereof, no previously granted Option or SAR will be
repriced by lowering the exercise price thereof, nor will a previously granted
Option or SAR be cancelled with a subsequent replacement or regrant of a new
award of the same or different type or a payment in cash at a time when the
exercise price of the applicable Option or SAR exceeds the Fair Market Value of
the underlying Shares, without the prior approval of the shareholders of the
Company, and further provided that such modifications may only be taken to the
extent permitted by Code Section 409A.
 
15.6) Liquidation.  Upon the complete liquidation of the Company, any
unexercised Options or SARs theretofore granted under this Plan shall be deemed
canceled, except as otherwise provided in Section 4.3 in connection with a
merger, consolidation or reorganization of the Company.
 
15.7) Restrictions on Issuance of Shares.  Notwithstanding provisions of this
Plan to the contrary, the Company may delay the issuance of Shares covered by
the exercise of any Option and the delivery of a certificate for such Shares
until one of the following conditions shall be satisfied:
 
(a) The Shares with respect to which the Option has been exercised are at the
time of the issue of such Shares effectively registered under applicable Federal
and state securities acts as now in force or hereafter amended; or
 

 
 
A-18

--------------------------------------------------------------------------------

 

(b) A no-action letter in respect of the issuance of such Shares shall have been
obtained by the Company from the Securities and Exchange Commission and any
applicable state securities commissioner; or
 
(c) Counsel for the Company shall have given an opinion, which opinion shall not
be unreasonably conditioned or withheld, that such Shares are exempt from
registration under applicable federal and state securities acts as now in force
or hereafter amended.  It is intended that all exercise of Options shall be
effective, and the Company shall use its best efforts to bring about compliance
with the above conditions within a reasonable time, except that the Company
shall be under no obligation to cause a registration statement or a
post-effective amendment to any registration statement to be prepared at its
expense solely for the purpose of covering the issue of Shares in respect of
which any Option may be exercised.
 
15.8) Certain Limitations on Awards to Ensure Compliance with Code Section
409A.  For purposes of this Plan, references to an award term or event
(including any authority or right of the Company or a Participant) being
"permitted" under Code Section 409A mean, for a 409A Award, that the term or
event will not cause the Participant to be liable for payment of interest or a
tax penalty under Code Section 409A and, for a Non-409A Award, that the term or
event will not cause the Award to be treated as subject to Code Section
409A.  Other provisions of the Plan notwithstanding, the terms of any 409A Award
and any Non-409A Award, including any authority of the Company and rights of the
Participant with respect to the Award, shall be limited to those terms permitted
under Code Section 409A, and any terms not permitted under Code Section 409A
shall be automatically modified and limited to the extent necessary to conform
with Code Section 409A.  For this purpose, other provisions of the Plan
notwithstanding, the Company shall have no authority to accelerate distributions
relating to 409A Awards in excess of the authority permitted under Code Section
409A, and any distribution subject to Code Section 409A(a)(2)(A)(i) (separation
from service) to a "key employee" as defined under Code Section
409A(a)(2)(B)(i), shall not occur earlier than the earliest time permitted under
Code Section 409A(a)(2)(B)(i).  Notwithstanding any other provisions of the
Plan, the Company does not guarantee to any Participant or any other person that
any Award intended to be exempt from Section 409A of the Code shall be so
exempt, nor that any Award intended to comply with Section 409A of the Code
shall so comply, nor will the Company indemnify, defend or hold harmless any
individual with respect to the tax consequences of any such failure.
 


ARTICLE 16.
 
REQUIREMENTS OF LAW
 
 
16.1) Requirements of Law.  The granting of Awards and the issuance of Shares of
Stock under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
16.2) Governing Law.  The Plan, and all agreements hereunder, to the extent not
covered by Federal law, shall be construed in accordance with and governed by
the laws of the State of Minnesota without giving effect to the principles of
the conflicts of laws.
 

 
 
A-19

--------------------------------------------------------------------------------

 
